DETAILED ACTION
This action is pursuant to the claims filed on 06/10/2021. Claims 1-11 are pending. A first action on the merits of claims 1-11 is as follows.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021, 02/23/2022, 04/04/2022, 09/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second ring electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted as “a second ring electrode”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 11,039,772. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-4 and 6 would be anticipated by claim 6 of the reference patent.
Regarding instant claim 5, the reference patent (reference claim 6) fails to disclose wherein the second electrode is a ring electrode. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second electrode of the reference patent to incorporate a second ring electrode as claimed to arrive at the device of claim 5. Doing so would be obvious to one of ordinary skill in the art to yield predictable results as the use of ring electrodes on a spine of a catheter is well-known in the art as evidenced by the reference patent defining the first electrode as a first ring electrode. 
Regarding claims 7-11, the reference patent claims the same structure in reference claims 7-10, except for the first set of lead wires disposed in the third lumen which are claimed to “extend through the elongated catheter body toward the distal array” in reference claim 7. Furthemore, reference claims 7-10 are not claimed to incorporate the limitations of reference claim 6.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference claim 6 in view of reference claims 7-10 to incorporate the features of claims 7-10 into claim 6 to arrive at instant claims 7-11. Doing so would be obvious to one of ordinary skill to yield predictable results  Furthermore, it would have been obvious to dispose the first set of lead wires within the third lumen as a simple matter of engineering design choice to yield predictable results.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: Regarding claims 1-11, the De La Rama (U.S. PGPub No. 2016/0213916), Hoitink (U.S. PGPub No. 2016/0143588), and Deno (U.S. PGPub No. 2016/0331471) references fail to teach “a first spine support including a first base disposed in a first plane; a second spine support including a second base disposed in a second plane offset from the first plane; a first spine extending from the first base; a second spine extending from the second base”.  De La Rama, Hoitink, and Deno fail to teach a first and second base extending in different planes. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794